--------------------------------------------------------------------------------

Exhibit 10.8


EMPLOYMENT AGREEMENT


This employment agreement (this "Agreement"), dated as of August 11, 2010 (the
"Effective Date"), is made by and between Jinhao Motor Company, a Nevada
corporation (the "Company"), and Chak Shing TSOI (the "Executive") (each, a
"Party" and together, the "Parties").

WHEREAS, the Executive is currently employed as a Chief Executive Officer of the
Company; and

WHEREAS, the Parties wish to establish the terms of the Executive's continued
employment by the Company;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1.

POSITION/DUTIES.

(a)

During the Employment Term (as defined in Section 2 below), the Executive shall
serve as a Chief Executive Officer of the Company. In this capacity the
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other reasonable duties and
responsibilities as the Board of Directors of the Company (the "Board") shall
designate. The Executive shall report directly to the Board. The Executive shall
obey the lawful directions of the Board and shall use his diligent efforts to
promote the interests of the Company and to maintain and promote the reputation
thereof.

(b)

During the Employment Term, the Executive shall use his best efforts to perform
his duties under this Agreement and shall devote all of his business time,
energy and skill in the performance of his duties with the Company. The
Executive shall not during the Employment Term (except as a representative of
the Company or with consent in writing of the Board) be directly or indirectly
engaged or concerned in any other business activity. Notwithstanding the
foregoing provisions, the Executive is not prohibited from (1) participating in
charitable, civic, educational, professional or community affairs or serving on
the board of directors or advisory committees of non-profit entities, and (2)
managing his and his family's personal investments, in each case, provided that
such activities in the aggregate do not materially interfere with his duties
hereunder.

2.

EMPLOYMENT TERM. Except for earlier termination as provided in Section 6, the
Executive's employment under this Agreement shall be for a two-year term
commencing on the Effective Date and ending on August 10, 2012 (the "Initial
Term"). Subject to Section 6, the Initial Term shall be automatically extended
for additional terms of successive one-year periods (the "Additional Term")
unless the Company or the Executive gives written notice to the other of the
termination of the Executive's employment hereunder at least 90 days prior to
the expiration of the Initial Term or Additional Term. The Initial Term and any
Additional Term shall be referred to herein as the "Employment Term."

3.

BASE SALARY. The Company agrees to pay to the Executive a base salary at an
annual rate of not less than US$120,000, payable in accordance with the regular
payroll practices of the Company. The Executive's Base Salary shall be subject
to annual review by the Board (or a committee thereof). The base salary as
determined herein from time to time shall constitute "Base Salary" for purposes
of this Agreement.

4.

BONUS. With respect to each full fiscal year during the Employment Term, the
Executive shall be eligible to earn an annual bonus and warrants (the "Annual
Bonus") in such amount, if any, is subject to determine by the Board of
Directors.

 

 

Employment Agreement

Page 1

--------------------------------------------------------------------------------

5.

TERMINATION. The Executive's employment and the Employment Term shall terminate
on the first of the following to occur:

(a)

Disability. The thirtieth (30th) day following written notice by the Company to
the Executive of termination due to Disability. For purposes of this Agreement,
"Disability" shall mean a determination by the Company in accordance with
applicable law that due to a physical or mental injury, infirmity or incapacity,
the Executive is unable to perform the essential functions of his job with or
without accommodation for 180 days (whether or not consecutive) during any
12-month period.

  (b)

Death. Automatically on the date of death of the Executive.

(c)

Cause. Immediately upon written notice by the Company to the Executive of a
termination for Cause. "Cause" shall mean, as determined by the Chief Executive
Officer (or its designee) (1) conduct by the Executive in connection with his
employment duties or responsibilities that is fraudulent, unlawful or grossly
negligent; (2) the willful misconduct of the Executive; (3) the willful and
continued failure of the Executive to perform the Executive's duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness); (4) the commission by the Executive of any felony (or the
equivalent under the law of the People's Republic of China) (other than
traffic-related offenses) or any crime involving moral turpitude; (5) violation
of any material policy of the Company or any material provision of the Company's
code of conduct, employee handbook or similar documents; or (6) any material
breach by the Executive of any provision of this Agreement or any other written
agreement entered into by the Executive with the Company.

(d)

Without Cause. On the thirtieth (30th) day following written notice by the
Company to the Executive of an involuntary termination without Cause, other than
for death or Disability.

(e)

Good Reason. On the sixtieth (60th) day following written notice by the
Executive to the Company of a termination for Good Reason. "Good Reason" shall
mean, without the express written consent of the Executive, the occurrence of
any the following events unless such events are cured (if curable) by the
Company within fifteen days following receipt of written notification by the
Executive to the Company that he intends to terminate his employment hereunder
for one of the reasons set forth below: any material reduction or diminution
(except temporarily during any period of incapacity due to physical or mental
illness) in the Executive's title, authorities, duties or responsibilities or
reporting requirements with the Company.

6.

CONSEQUENCES OF TERMINATION.

(a)

Disability. Upon termination of the Employment Term because of the Executive's
Disability, the Company shall pay or provide to the Executive (1) any unpaid
Base Salary and any accrued vacation through the date of termination; (2) any
unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; and (4) all other
payments or benefits to which the Executive may be entitled under the terms of
any applicable employee benefit plan, program or arrangement (collectively,
"Accrued Benefits").

(b)

Death. Upon the termination of the Employment Term because of the Executive's
death, the Executive's estate shall be entitled to any Accrued Benefits.

(c)

Termination for Cause. Upon the termination of the Employment Term by the
Company for Cause or by either party in connection with a failure to renew this
Agreement, the Company shall pay to the Executive any Accrued Benefits.

(d)

Termination without Cause or for Good Reason. Upon the termination of the
Employment Term by the Company without Cause or by the Executive with Good
Reason, the Company shall pay or provide to the Executive (1) the Accrued
Benefits, and (2) subject to the Executive's execution (and non-revocation) of a
general release of claims against the Company and its affiliates in a form
reasonably requested by the Company, (A) continued payment of his Base Salary
for two (2) months after termination, payable in accordance with the regular
payroll practices of the Company, but off the payroll; and (B) payment of the
Executive's cost of continued medical coverage for two (2) months after
termination (subject to the Executive's co-payment of the costs in the same
proportion as such costs were shared immediately prior to the date of
termination). Payments provided under this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company.

 

Employment Agreement

Page 2

--------------------------------------------------------------------------------

7.

NO ASSIGNMENT. This Agreement is personal to each of the Parties. Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.

8.

NOTICES. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (1) on the date of delivery if delivered by hand, (2) on the
date of transmission, if delivered by confirmed facsimile, (3) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (4) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:


At the address (or to the facsimile number) shown on the records of the Company

If to the Company:


Jinhao Motor Company
c/o Guangdong Jinhao Motorcycle Co. Ltd.
Dawang Industrial Park, Hi-Tech Exploit Area,
Zhaoqing City, Guangdong, China.ZIP:526238


With a copy to:


Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, CA 94105-2228


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

9.

PROTECTION OF THE COMPANY'S BUSINESS.

(a)

Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 10(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.

 

 

 

Employment Agreement

Page 3

--------------------------------------------------------------------------------

(b)

Non-Competition. During the Employment Term and for the one-year period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.

(c)

Non-Solicitation of Employees. The Executive recognizes that he possesses and
will possess confidential information about other employees of the Company and
its subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.

(d)

Non-Solicitation of Customers. The Executive agrees that, during the Restricted
Period, he will not, directly or indirectly, solicit or attempt to solicit (i)
any party who is a customer or client of the Company or its subsidiaries, who
was a customer or client of the Company or its subsidiaries at any time during
the twelve (12) month period immediately prior to the date the Executive's
employment terminates or who is a prospective customer or client that has been
identified and targeted by the Company or its subsidiaries for the purpose of
marketing, selling or providing to any such party any services or products
offered by or available from the Company or its subsidiaries, or (ii) any
supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.

(e)

Property. The Executive acknowledges that all originals and copies of materials,
records and documents generated by him or coming into his possession during his
employment by the Company or its subsidiaries are the sole property of the
Company and its subsidiaries ("Company Property"). During the Employment Term,
and at all times thereafter, the Executive shall not remove, or cause to be
removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 

 

Employment Agreement

Page 4

--------------------------------------------------------------------------------

(f)

Non-Disparagement. Executive shall not, and shall not induce others to,
Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.

(g)

Cooperation. Subject to the Executive's other reasonable business commitments,
following the Employment Term, the Executive shall be available to cooperate
with the Company and its outside counsel and provide information with regard to
any past, present, or future legal matters which relate to or arise out of the
business the Executive conducted on behalf of the Company and its subsidiaries
and affiliates, and, upon presentation of appropriate documentation, the Company
shall compensate the Executive for any out-of-pocket expenses reasonably
incurred by the Executive in connection therewith.

(h)

Equitable Relief and Other Remedies. The Executive acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened or
attempted breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 10, except as required by
law, the Executive shall not be entitled to any payments set forth in Section
7(d) hereof if the Executive has breached the covenants applicable to the
Executive contained in this Section 10, the Executive will immediately return to
the Company any such payments previously received under Section 7(d) upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 7(d).

(i)

Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state. The Executive acknowledges that the restrictive covenants contained
in this Section 10 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.

(j)

Survival of Provisions. The obligations contained in this Section 10 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.

10.

INDEMNIFICATION. The Executive shall be indemnified to the extent permitted by
the Company's organizational documents and to the extent required by law.

11.

SECTION HEADINGS AND INTERPRETATION. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. Expressions of inclusion
used in this agreement are to be understood as being without limitation.

12.

SEVERABILITY. The provisions of this Agreement shall be deemed severable and the
invalidity of unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

Employment Agreement

Page 5

--------------------------------------------------------------------------------

13.

COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

14.

GOVERNING LAW AND VENUE. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. The Parties agree
irrevocably to submit to the exclusive jurisdiction of the federal courts or, if
no federal jurisdiction exists, the state courts, located in the City of New
York, Borough of Manhattan, for the purposes of any suit, action or other
proceeding brought by any Party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defence or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. IN
ADDITION, THE PARTIES AGREE TO WAIVE A TRIAL BY JURY.

15.

ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

16.

WAIVER AND AMENDMENT. No provision of this Agreement may be modified, amended,
waived or discharged unless such waiver, modification, amendment or discharge is
agreed to in writing and signed by the Executive and such officer or director as
may be designated by the Board. No waiver by either Party at any time of any
breach by the other Party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other Party shall be deemed
a waiver or similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

17.

WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.

18.

AUTHORITY AND NON-CONTRAVENTION. The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him from entering into this Agreement or performing
all of his obligations hereunder.

19.

COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

20.

TERMINATION OF EXCHANGE AGREEMENT. In the event that the consummation of the
Acquisition does not occur and the Exchange Agreement terminates pursuant to its
term, the terms of employment contained herein shall be null and void, or if the
Executive's employment with the Company terminates prior to the consummation of
the Acquisition, the terms contained herein shall be null and void unless the
Company agrees otherwise, in its sole discretion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

Employment Agreement

Page 6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

JINHAO MOTOR COMPANY
Board of Directors:




/s/ Chak Shing TSOI                                         
By: Chak Shing TSOI
Title: Chairman and Chief Executive Officer




EXECUTIVE


/s/ Chak Shing TSOI                                         
By: Chak Shing TSOI
Title: Chief Executive Officer

 




 

Employment Agreement

Page 7

--------------------------------------------------------------------------------